Citation Nr: 1505842	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  10-22 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to rating higher than 30 percent prior to March 25, 2009, and a rating higher than 70 percent since March 25, 2009, for service-connected posttraumatic stress disorder (PTSD) including depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes this case was certified to the Board as an appeal of a June 2009 rating decision.  However, in reviewing the file, the Board found the claims file includes a notice of disagreement received March 2009, following the November 2008 rating decision which granted service connection for PTSD, rated 30 percent disabling effective from January 27, 2006 (the date of the service connection claim).  Even though this statement indicated the Veteran requested reconsideration of the assignment of the 30 percent rating, the RO treated this as a claim for an increase.  As this notice of disagreement was timely filed, the November 2008 rating decision did not become final.  Therefore, the Board finds the period on appeal dates back to the filing of the January 2006 claim for service connection.  As such, the increased rating claim has been properly characterized on the title page of this decision.

Recognition is given to the fact that the most recent SSOC (Supplemental Statement of the Case) addressing the Veteran's claim was in November 2012, and VA examinations in March and April 2013 have been associated with the claims file since then.  However, he was sent a rating decision in April 2013 that considered all of the relevant evidence. As such, the Veteran understood the requirements to submit additional evidence despite not receiving a SSOC, and the Board perceives that it is his intent that his claim be adjudicated without additional delay.  Therefore, there is no prejudice to the Veteran that he received the RO decision as a rating decision rather than a SSOC and the issue may be adjudicated at this point without remanding for a purely administrative defect.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

FINDING OF FACT

Throughout the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas due to such symptoms as: suicidal ideation, anxiety, irritability, flashbacks, nightmares, near-continuous depression, difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Prior to March 25, 2009, a rating of 70 percent, but no higher, is warranted for PTSD with depression.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

2.  Since March 25, 2009, the criteria for a disability rating higher than 70 percent for PTSD with depression are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As previously discussed in the Introduction, in November 2008, the RO granted service connection for PTSD, evaluated as 30 percent disabling effective from January 27, 2006 (date of service connection claim).  On March 25, 2009, the Veteran filed a notice of disagreement (NOD) to the November 2008 rating decision.  In June 2009, the RO increased the rating from 30 percent to 50 percent, effective from March 25, 2009 (which the RO treated as a claim for increase rather than a NOD with the November 2008 rating decision)  In November 2012, the RO increased the rating from 50 percent to 70 percent effective March 25, 2009.  However, since this increase did not constitute a full grant of the benefit sought, including consideration of a rating higher than 30 percent prior to March 25, 2009, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Turning to the merits of the claim, VA treatment records dated from October 2005 to December 2007 reflect the Veteran's complaints of nightmares and depression.  He denied having suicidal or homicidal feelings.  A November 2007 report indicates that he declined mental health treatment.

On June 2008 VA initial examination for PTSD, the Veteran reported that he had one daughter with whom he was trying to form a closer relationship with.  He stated that he had many past relationships with women, but had been abusive to women.  He had a very difficult time expressing his emotions, did not get along well with people, and was standoffish.  He tried to avoid family gatherings. He denied a history of suicide attempts, but sometimes felt suicidal. He was extremely depressed and had been unemployed for the past four months.  He had been unable to establish significant relationships with others, including his children.

On mental status evaluation, the Veteran was casually dressed with adequate grooming.  There was no indication of impairment of thought processes or communication or evidence of delusions or hallucinations.  Eye contact and speech were good.  He was tearful throughout the evaluation, but denied suicidal and homicidal thoughts, ideations, or plans.  He was oriented in all spheres and there was no indication of significant memory loss.  He denied any obsessive or ritualistic behavior and none was observed.  Four months prior to the date of the examination, he was in fight with his best friend, but the examiner found no indication of impaired impulse control.  The Veteran was also able to control his panic attacks.  The examiner diagnosed PTSD and depressive disorder and assigned a GAF score of 60.  The examiner opined that he was unable to establish significant relationships with others and was unable to hold down a job.  He further opined that his psychiatric disorder resulted in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  He had an inability to establish relationships with other people.  There was a reduced reliability and productivity due to his PTSD signs and symptoms.  His prognosis was guarded. 

Records from the Social Security Administration (SSA) include a September 2008 mental health evaluation which indicates that the Veteran reportedly had trouble getting along with others, stayed to himself, and had no social activities.  His uncle stated that he got angry, he occasionally "flew off the handles," drank too much, and had a short temper.  He was assigned a GAF score of 53.  A September 2008 functional capacity assessment shows that he visited with immediate family, but had few outside contacts with others.  He was able to perform a range of activities including routine self/personal care; household tasks/cleaning; and visit with immediate family.  He had a few social outlets outside of family.  The psychiatrist opined that consideration had been given to the Veteran's claims regarding his symptoms and their effects on functioning.  His allegations of symptoms appeared credible and were supported by the "ME/consultant."  However, in terms of the severity of functioning, the psychiatrist opined that his allegations appeared partially credible given his activities of daily living which were within reasonable limits; attention and concentration were moderately impacted, but appeared reasonable for simple tasks and he appeared to be able to tolerate superficial, casual interactions with others.

SSA records also include an October 2008 disability evaluation which indicates that he was unable to continue with his normal activities at home due to PTSD and depression and that his symptoms were severe.  He refused to take medications due to possible side effects.  His memory was adequate.  A December 2008 report indicates that he regularly saw friends with whom he played cards and road with since he did not drive. 
VA records include an April 2009 comprehensive psychiatric evaluation which indicates moderate to severe depression.  With regard to mood, there were periods of time during which he felt good.  However, his symptoms interfered with his relationships.  He resided with his uncle, but lived at opposite ends of the house and had limited contact with his daughter.  Dating was difficult and he failed to identify a social support system.

On mental status examination, the Veteran was neatly dressed and groomed, with good eye contact.  Speech was normal, mood was described as "down a lot, sometimes okay."  Affect was reserved, anxious and tearful; he left the session early.  He endorsed intrusive thoughts/memories, recurrent nightmares, and occasional flashbacks, but denied psychotic symptoms.  He was fully oriented and judgment and insight were fair.  The examiner diagnosed PTSD and depressive disorder, NOS (not otherwise specified) and assigned a GAF score of 52.

When the Veteran returned to the clinic to complete the evaluation, his mood was down.  He had thoughts to harm himself, but did not feel that suicide was an option for him.  He denied homicidal ideations and suicidal ideations, intent and plans.

On May 2009 VA PTSD examination, the Veteran remained unemployed and socially isolated.  However, he still attempted to have a relationship with his daughter.  He had one friend that he saw about once a week.  He had no outside activities other than yard work and watched television as a source of enjoyment.  Most of the his activities were done alone.  Since his last examination, he had not been assaultive with anyone and had no suicide attempts.  He had homicidal thoughts regarding a drug informant who turned him in.

On mental status evaluation, the Veteran was casually dressed with adequate grooming and hygiene.  He seemed able to maintain his personal hygiene and other basic activities of daily living.  Eye contact was good.  He was tearful at several points during the interview and began crying as soon as he sat down.  Speech was normal.  There was no evidence of hallucinations, delusions, or psychotic symptoms.  Remote memory was intact, but there were a few problems with short-term memory.  Mood was dysphoric.  Affect was tearful.  He had suicidal ideations.  The examiner diagnosed PTSD, chronic and major depressive disorder, moderate and assigned a GAF score of 54.  The examiner opined that the Veteran's PTSD signs and symptoms resulted in deficiencies in most of the following areas: work, school, family, relations, judgment, thinking and mood.  He avoided getting close to people which resulted in him having no relationship with his biological children.  The examiner opined that all of these things were likely to make it difficult for him to successfully maintain either work performance or social relationships.

Outpatient treatment notes dated from June 2009 to September 2012 reflect that the Veteran attended appointments neatly dressed and groomed.  He had recurrent nightmares, intrusive thoughts, and occasional panic attacks, but no psychotic symptoms.  Eye contact was good, speech was fluent, and mood fluctuated; some days were better than others.  Affect ranged from pleasant and anxious to tearful.  Judgment and insight were appropriate.  There was no evidence of hallucinations or delusions.  While the Veteran endorsed suicidal ideations, there was no evidence of plan or intent and he denied homicidal ideations.  With the exception of GAF scores of 48 in September and October 2010 and 50 in May and June 2010, indicative of "serious symptoms," GAF scores from June 2009 to December 2012 ranged from 52 to 58, indicative of only "moderate symptoms."

On October 2012 VA PTSD examination, the Veteran reported that he had acquaintances, but no friends.  He had severed all ties with his family.  Recent treatment notes indicated some increased PTSD symptoms as evidenced by his increased alcohol use.  Overall his alcohol use waxed and waned with decreased frequency of use over the years.

On mental status examination, appearance and speech were appropriate.  Affect was constricted.  Mood was anxious and hyper; he had mood swings.  He had daily depression, but good self-esteem.  He denied suicidal ideation, but stated hat head conflicting thoughts. He had chronic suicidal ideation, but no specific plan.  He had no homicidal ideation and denied episodes of violence.  His thought process was logical and coherent.  There was no evidence of delusions or hallucinations.  Memory was mildly impaired.  There was no inappropriate behavior.  Judgment was impaired.  The examiner opined that there was no evidence of suspiciousness, flattened affect, circumstantial speech, impaired judgment and abstract thinking, gross impairment in thought processes or communication, or obsessional rituals.

In March 2013, the Veteran underwent a VA PTSD examination in connection with his TDIU claim.  The examiner opined that PTSD rendered him unable to secure and maintain substantially gainful employment.  While it was noted that he avoided people, but no opinion was provided as to whether his psychiatric disorder caused total social impairment.

After review of the evidence, the Board finds that the Veteran is entitled to a disability evaluation of 70 percent for his PTSD for the entire period of this appeal.  The findings of the September 2008 SSA evaluation; June 2008, May 2009, October 2012, and March 2013 VA examinations, and VA outpatient treatment records, clearly indicate occupational and social impairment in most areas, and as such a 70 percent rating is warranted.  Simply stated, the Board can determine no distinction in the Veteran's psychiatric symptoms prior to and after March 25, 2009.  The medical evidence of record only confirms the Veteran's contentions.  The Board finds that it is factually ascertainable that the symptoms demonstrated at the May 2009 VA examination have existed throughout the period on appeal. 

In this regard, it is essential for the Veteran to understand that indications of the embellishment of this problem during the September 2008 SSA evaluation have been considered (as clearly indicated above), but the Veteran has been given the benefit of the doubt, at this time.  However, it is important of the Veteran to also understand that further indications of this issue could impact all disability evaluations, not simply the one before the Board at this time, as the Veteran's trustworthiness is a key factor in the evaluation of any claim.

The Board finds that a higher evaluation of 100 percent is not warranted.  There is no indication that the Veteran has consistently had GAF scores of 40 or below.  There is also no indication from the record that the Veteran has any symptoms that would warrant an evaluation of 100 percent.  While the Veteran has had suicidal ideations and thoughts of harming a drug informant, the evidence, overall does not show that these symptoms were persistent.  The Board fully recognizes that the listed symptoms for a 100 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Total occupational and social impairment, as contemplated by the rating criteria, is simply not shown or even approximated.

In the December 2014 Informal Hearing Presentation, the Veteran's representative argued that the RO's award of a 70% rating in an April 2013 rating decision is "clear evidence of a total occupational impairment" and that "the RO contradicted its own decision with the decision to grant unemployability and that the Veteran should have instead been rated at 100 percent for his PTSD disability..."  

The Board does not agree.  While the evidence supports a finding of occupational impairment, upon which the award of a TDIU is based, there is no evidence of both total occupational and social impairment.  The June 2008 VA examiner found that while the Veteran was unable to establish significant relationships with others, the examiner opined that his PTSD signs and symptoms resulted in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood, criteria supportive of a 70% rating.  At that time, the Veteran reportedly had a best friend with whom he got into a fight with.  The September 2008 functional capacity assessment indicates that he was able to tolerate casual interactions with others.  On March 2009 VA PTSD examination, he reported that he saw a friend about once per week.  The Veteran's own statements are highly probative evidence against a finding of total social impairment.  Moreover, none of the VA medical examiners found that he satisfied criteria for a total occupational and social impairment.

It is important for the Veteran to understand that a disability evaluation of 70 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 70 percent evaluation.  The Veteran's statements made during the June 2008, May 2009, October 2012, and March 2013 VA examinations in many respects support a 70% evaluation, not a 100% finding.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet an even higher, 100 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his PTSD.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to PTSD symptoms.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

With regard to a TDIU. as previously discussed, the Veteran was awarded a TDIU in an April 2013 rating decision, and the Veteran has not expressed disagreement with the effective date of the award of TDIU (and issue not before the Board at this time, in any event).  Further discussion of TDIU is accordingly unwarranted.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD with depression.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, SSA records, and the Veteran's written assertions.

Next, the Veteran was afforded examinations for his PTSD in June 2008, May 2009, October 2012, and March 2013.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination.  

The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Prior to March 25, 2009, a 70 percent rating, but no higher, for PTSD with depression, is granted.

Since March 25, 2009, a rating in excess of 70 percent for PTSD with depression is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


